UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-07388 ­­ Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 3/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 220 East 42nd Street, 6th Floor New York, NY 10017-5891 A N N U A L R E P O R T M a r c h 3 1 , 2 0 1 1 DISTRIBUTOR EULAV Securities LLC 220 East 42nd Street, 6th Floor New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Emerging Opportunities Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00080238 Value Line Emerging Opportunities Fund, Inc. To Our Value Line Emerging To Our Shareholders (unaudited): Enclosed is your annual report for the fiscal year ended March 31, 2011. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Emerging Opportunities Fund, Inc. (the “Fund”) earned a total return of 25.28% for the 12-month period end March 31, 2011, after deducting fees and expenses. That compared with a total return of 25.79% for the Russell 2000 Index(1), a benchmark of small-capitalization stocks. The Fund benefited most in the period from its holdings in the technology services sector, such as Informatica Corp. and Salesforce.com. Morningstar, the mutual fund advisory service, gives a rank of four stars to your Fund for the 10-year period ending March 31, 2011, based upon a Return rating of Above Average and a Risk rating of Low relative to category peers. (The rank for 3-year, 5-year and Overall is three stars.) Our disciplined investment strategy has served your Fund well. We invest primarily in higher-quality stocks, those that represent financially strong companies with solid records of consistent growth in both earnings and stock price, built upon enviable stables of proprietary products.At the same time, we limit trading costs by sticking with these proven winners for as long as merited by their performance. Annual portfolio turnover has averaged a moderate 15% over the past five years. But we will not hesitate to sell when a leader transforms into a laggard, prompting the replacement of the issue in the portfolio with a company that shows superior operating and stock price momentum. The Fund is well diversified with about 150 stockholdings across a wide variety of industries. We invest less than 1/2 of 1% of assets in any new holding, though successful investments can then grow to well over 1% of assets. We will maintain our time-tested discipline. Thank you for your confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The Russell 2000 Index is representative of the smaller capitalization stocks traded in the United States. This is an unmanaged index and does not reflect charges, expenses, or taxes, so it is not possible to invest in this Index. 2 Value Line Emerging Opportunities Fund, Inc. Opportunities Fund Shareholders Economic Highlights (unaudited) After a strong rebound in economic growth in the final quarter of 2009, expectations in 2010 for a robust recovery were tempered by the persistence of several economic constraints.Heavy household debt, weak housing prices, and strained state and local budgets all contributed to a disappointing economic performance, and by the 3rd quarter of 2010, GDP growth had slowed to 2.60%. Part of what had changed was a growing belief that, unlike in previous recoveries, the economy was not about to ignite. After a more “normal” recession, once the recovery starts the economy is back to where it started in about six months. Generally, an accommodative Federal Reserve policy like the one that has been in place for several years would have had a far greater impact on economic growth than what has been seen in this cycle.This time, other factors have been contributing to a lackluster economy, including debt crises in several European countries, and the expiration of federal stimulus programs like the tax credit for first time home buyers.There have also been meaningful productivity gains among US workers, allowing the economy to grow without significant job creation.Still, while the stock market’s performance in 2010 slowed considerably from the previous year, investors were still rewarded with returns from the S&P 500 at 15.06%. Additionally, December housing numbers were a clear bright spot, with purchases of new homes in the U.S. surging 18% for the month, the biggest jump since 1992. This unexpected surge in housing at year-end did push the economy slightly higher in the final quarter of 2010. The economic crosscurrents from 2010 have continued into the new year.The consumer is increasingly positive and investor sentiment is decidedly more upbeat.By the end of January 2011, the Dow Jones Industrial Average crossed 12,000 for the first time since June 2008.Rallies in equities, corporate debt and commodities in the first quarter illustrate how much the $12 trillion pumped into the financial system by governments and central banks is spurring economic growth.However, the Fed remains concerned with lackluster job creation and is likely to stay the course on quantitative easing by completing $600 billion of Treasury purchases through June of this year. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008.It is clear that the Fed is prepared to keep short rates low for an extended period of time in pursuit of meeting its twin mandates for full employment and stable prices. On balance, we believe that economic trends generally are improving and should provide opportunities for solid returns this year in the capital markets. 3 Value Line Emerging Opportunities Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Emerging Opportunities Fund, Inc. to that of the Russell 2000 Stock Index (the “Index”). The Value Line Emerging Opportunities Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Emerging Opportunities Fund, Inc. and the Russell 2000 Stock Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 3/31/11 % $ 5 years ended 3/31/11 % $ 10 years ended 3/31/11 % $ * The Russell 2000 Stock Index is representative of the smaller capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Emerging Opportunities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 through March 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 10/1/10 Ending account value 3/31/11 Expenses paid during period 10/1/10 thru 3/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.11% multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Emerging Opportunities Fund, Inc. Portfolio Highlights at March 31, 2011 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Informatica Corp. $ % Alexion Pharmaceuticals, Inc. $ % Salesforce.com, Inc. $ % Stifel Financial Corp. $ % Church & Dwight Co., Inc. $ % Gardner Denver, Inc. $ % Bucyrus International, Inc. $ % Lennox International, Inc. $ % Stericycle, Inc. $ % ANSYS, Inc. $ % Asset Allocation – Percentage of Net Assets Equity Sector Weightings – Percentage of Total Investment Securities 6 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments March 31, 2011 Shares Value COMMON STOCKS (97.2%) CONSUMER DISCRETIONARY (9.7%) Arbitron, Inc. $ BJ’s Restaurants, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Ctrip.com International Ltd. ADR * John Wiley & Sons, Inc. Class A LKQ Corp. * O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Signet Jewelers Ltd. * Strayer Education, Inc. TRW Automotive Holdings Corp. * Warnaco Group, Inc. (The) * WMS Industries, Inc. * Wolverine World Wide, Inc. CONSUMER STAPLES (4.8%) Central European Distribution Corp. * Church & Dwight Co., Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hansen Natural Corp. * Ruddick Corp. ENERGY (3.7%) Core Laboratories N.V. FMC Technologies, Inc. * Oceaneering International, Inc. * Superior Energy Services, Inc. * World Fuel Services Corp. Shares Value FINANCIALS (6.9%) Affiliated Managers Group, Inc. * $ Arch Capital Group Ltd. * Bancolombia S.A. ADR Credicorp Ltd. Equity Lifestyle Properties, Inc. EZCORP, Inc. Class A * First Cash Financial Services, Inc. * First Financial Bankshares, Inc. ProAssurance Corp. * RLI Corp. Stifel Financial Corp. * HEALTH CARE (8.6%) Alexion Pharmaceuticals, Inc. * Auxilium Pharmaceuticals, Inc. * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Computer Programs & Systems, Inc. Edwards Lifesciences Corp. * Emergency Medical Services Corp. Class A * Gentiva Health Services, Inc. * Haemonetics Corp. * Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Owens & Minor, Inc. Perrigo Co. Pharmasset, Inc. * Quality Systems, Inc. United Therapeutics Corp. * West Pharmaceutical Services, Inc. See Notes to Financial Statements. 7 Value Line Emerging Opportunities Fund, Inc. March 31, 2011 Shares Value INDUSTRIALS (32.0%) Acuity Brands, Inc. $ AMETEK, Inc. AZZ, Inc. Badger Meter, Inc. BE Aerospace, Inc. * Bucyrus International, Inc. Ceradyne, Inc. * CLARCOR, Inc. Clean Harbors, Inc. * DigitalGlobe, Inc. * EnerSys * Esterline Technologies Corp. * Flowserve Corp. Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Geo Group, Inc. (The) * HEICO Corp. HUB Group, Inc. Class A * IDEX Corp. IHS, Inc. Class A * J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * Lennox International, Inc. Lincoln Electric Holdings, Inc. Middleby Corp. (The) * Nordson Corp. Polypore International, Inc. * Regal-Beloit Corp. Roper Industries, Inc. Stericycle, Inc. * Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * United Stationers, Inc. Valmont Industries, Inc. Wabtec Corp. Shares Value Waste Connections, Inc. $ Woodward Inc. INFORMATION TECHNOLOGY (17.0%) Advent Software, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Ariba, Inc. * Aruba Networks, Inc. * Atheros Communications, Inc. * Blackboard, Inc. * Cardtronics, Inc. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc * Concur Technologies, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * FactSet Research Systems, Inc. Fortinet, Inc. * Informatica Corp. * j2 Global Communications, Inc. * MICROS Systems, Inc. * Rackspace Hosting, Inc. * Rofin-Sinar Technologies, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Synchronoss Technologies, Inc. * Teradata Corp. * TIBCO Software, Inc. * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The) * VeriFone Systems, Inc. * Wright Express Corp. * MATERIALS (8.7%) Albemarle Corp. AptarGroup, Inc. See Notes to Financial Statements. 8 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments Shares Value FMC Corp. $ Greif, Inc. Class A Koppers Holdings, Inc. LSB Industries, Inc. * Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. TELECOMMUNICATION SERVICES (1.8%) Crown Castle International Corp. * SBA Communications Corp. Class A * UTILITIES (4.0%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR ITC Holdings Corp. Northwest Natural Gas Co. South Jersey Industries, Inc. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (97.2%) (Cost $174,874,722) $ Principal Amount Value SHORT-TERM INVESTMENTS (2.3%) REPURCHASE AGREEMENTS (2.3%) $ With Morgan Stanley, 0.06%, dated 03/31/11, due 04/01/11, delivery value $7,300,012 (collateralized by $7,360,000 U.S. Treasury Notes 1.3750% due 03/15/13, with a value of $7,444,900) $ TOTAL SHORT-TERM INVESTMENTS (Cost $7,300,000) (2.3%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.5%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($321,811,695 ÷ 9,386,158 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 9 Value Line Emerging Opportunities Fund, Inc. Statement of Assets and Liabilities at March 31, 2011 Assets: Investment securities, at value (Cost - $174,874,722) $ Repurchase agreement (Cost - $7,300,000) Cash Receivable for securities sold Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding 9,386,158 shares) $ Additional paid-in capital Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($321,811,695 ÷ 9,386,158 shares outstanding) $ Statement of Operations for the Year Ended March 31, 2011 Investment Income: Dividends (net of foreign withholding tax of $25,421) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Auditing and legal fees Custodian fees Printing and postage Insurance Directors’ fees and expenses Registration and filing fees Other Total Expenses Before Custody Credits Less: Custody Credits ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 10 Value Line Emerging Opportunities Fund, Inc. Statement of Changes in Net Assets for the Years Ended March 31, 2011 and 2010 Year Ended Year Ended March 31, 2011 March 31, 2010 Operations: Net investment loss $ ) $ ) Net realized gain/(loss) on investments and foreign currency ) Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of year End of year $ $ See Notes to Financial Statements. 11 Value Line Emerging Opportunities Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Emerging Opportunities Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long-term growth of capital. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
